Citation Nr: 1120748	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for dermatitis/psoriasis.

2.  Entitlement to service connection for dermatitis/psoriasis.

3.  Entitlement to service connection for porphyria cutanea tarda (PCT).

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO in Reno, Nevada currently holds jurisdiction over the claims.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  The hearing transcript is associated with the claims folder.

The issues of entitlement to service connection for dermatitis/psoriasis, PCT and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2004 RO rating decision denied a claim of service connection for dermatitis on the basis that chronic dermatitis was not shown to have been incurred in or aggravated by active service.

2.  Evidence of record since the RO's May 2004 rating decision is new and material as it includes previously unconsidered lay witness evidence of the Veteran manifesting recurrent rash symptoms since service.

CONCLUSIONS OF LAW

1.  The May 2004 RO rating decision, that denied a claim of service connection for dermatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the May 2004 RO rating decision that denied a claim of service connection for dermatitis; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a recurrent rash-type skin condition primarily involving his hands.  Notably, the Veteran has been diagnosed with more than one skin disorder, including dermatitis, psoriasis and PCT.  The RO has adjudicated the PCT claim on the merits, but has determined that the new and material standard of review pertains to claims of entitlement to service connection for dermatitis/psoriasis involving the left and right hand.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in May 2004, the RO denied separate claims of service connection for dermatitis of the left hand, and service connection for dermatitis of the right hand.  Both claims were denied on the basis that chronic dermatitis was not shown to have been incurred in or aggravated by active service.  The Veteran, who was provided notice of this decision and his appellate rights by letter dated May 20, 2004, did not timely appeal this decision.  See 38 C.F.R. § 20.302 (a) (a notice of disagreement must filed within one year from the date of notice of decision).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

As such, the Board agrees with the RO that the new and material standard applies to the diagnosed dermatitis/psoriasis disability.  As VA's Schedule for Rating Disabilities rates chronic skin disorders such as dermatitis and psoriasis on a systemic basis, see generally 38 C.F.R. 4.118, Diagnostic Codes 7806 and 7816, the Board has rephrased the issue as a claim of service connection for dermatitis/psoriasis wherever situated.

The Board also agrees with the RO that the new and material standard does not apply to the PCT claim, as this diagnosis was not considered in a prior final decision.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that, in certain circumstances, a new claim can be raised with the submission of a diagnosis not previously considered).

The Veteran filed the claim to reopen currently on appeal in October 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Evidence of record considered by the RO in May 2004 included the Veteran's service treatment records (STRs) which reflected his treatment for a rash involving the hands and back in May 1967; a "recurrent" rash/contact dermatitis of the hands in January 1968; a rash of the hands in May 1968 which reportedly "comes & goes"; a rash of the hands in August 1968; a rash between the fingers in June 1969; a sebaceous cyst in September 1969; and tinea cruris in November 1970.  The postservice medical records first reflected treatment for dermatitis involving the hands in 1984.  A VA examiner in January 2004 provided an assessment of a history of blistering hand dermatitis which was not shown on examination.

Evidence of record since the RO's May 2004 rating decision includes the Veteran's testimony describing recurrent skin rashes since service.  This testimony is corroborated by a lay statement from the Veteran's children who describe their observations of his recurrent rash condition for as long as they could remember (the date of birth of the oldest child is unknown but is prior to 1977).  This history of continuity of symptomatology is further corroborated by a previously unconsidered VA Agent Orange examination report dated November 1978, wherein the Veteran reported a psoriasis condition since 1971.

The Board finds that the above mentioned evidence, when presumed true, constitutes new and material evidence as it provides previously unconsidered lay witness evidence of the Veteran manifesting recurrent rash symptoms since service.  This evidence serves to corroborate the prior allegations of the onset of a recurrent and persistent rash disorder since service.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) (corroborative evidence can constitute new and material evidence).  To this extent only, the appeal is granted.

At this time, the Board defers adjudication of this claim on the merits pending additional development which is addressed in the REMAND portion of this decision below.

ORDER

The claim of entitlement to service connection for dermatitis is reopened.  To this extent only, the appeal is granted.


REMAND

As reflected above, the Veteran's STRs reflect numerous instances of his treatment for a recurrent rash of the hands.  His post service medical records reflect diagnoses of psoriasis, dermatitis, eczema and PCT.  The Veteran currently alleges the recurrence of a rash-type disorder with blisters since service, which varies with the STR entries of a rash-type disorder with no blisters.  

Given the multiple diagnoses and inconsistent lay description of symptomatology, the Board finds that medical examination and opinion is necessary to determine the nature and probable etiologies of the currently manifested skin disorders.  38 U.S.C.A. § 5103A(d).

With respect to the hepatitis C claim, VA recognizes several risk factors for hepatitis C infection which include organ transplant prior to 1992, transfusion of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers, intravenous drug use, intranasal cocaine use, high risk sexual activity, and other direct percutaneous exposure to blood such as by tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  See RO letter dated November 2008.

The Board notes that the Veteran entered service with a single tattoo on his right upper forearm.  His April 1969 discharge and reenlistment examination documented three additional tattoos.  Thus, the record documents that the Veteran has one recognized hepatitis C risk factor which occurred during service.  

The available evidence of record does not reflect any post-service risk factors for hepatitis C.  Notably, the Veteran has a history of several surgical procedures prior to 1992 but there is no reported history of a blood transfusion.  The Veteran has had multiple phlebotomies, but these occurred after 1992.

However, the evidence of record is not sufficient to decide this claim at this time as there is conflicting evidence of record as to whether the Veteran actually manifests hepatitis C.  His medical records include early assessments of hepatitis C on the basis that laboratory testing demonstrated him to be anti-HCV positive.  However, in December 2008, the Veteran's treating physician provided an assessment of questionable hepatitis C on the basis that a repeat test was "[r]eportedly" negative.

On this record, the Board finds that medical examination is necessary to clarify whether the Veteran manifests hepatitis C and, if so, whether such disease is at least as likely as not caused by the inservice risk factor of obtaining tattoos.  38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following reasons:

1.  Assist the Veteran in obtaining any private and/or VA clinical records pertinent to the claims of service connection for dermatitis/psoriasis, PCT and hepatitis C which are not currently associated with the claims folder.

2.  Upon receipt of any additional records, schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran manifests hepatitis C disability and, if so, whether it is related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following interview of the Veteran regarding his risk factors before, during and after service, the examiner should provide opinion on the following questions:

      a) whether the Veteran manifests hepatitis C; and, if so
      
b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hepatitis C first manifested during service or is otherwise related to service, to include the tattoos obtained during service?

The examiner is requested to provide a rationale for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner must provide the reason(s) why such an opinion would be speculative.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine whether any of the currently manifested skin disorders first manifested in service and/or is related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following examination and review of the claims folder, the examiner is requested to address the following questions:

a) identify all chronic skin disorders manifested by rash-type symptoms and blistering; and

b) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any currently manifested skin disorder(s) first manifested during service or, alternatively, is causally related to an event in service which includes herbicide exposure?  

The examiner is requested to provide a rationale for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner must provide the reason(s) why such an opinion would be speculative.

4.  Thereafter, readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


